Citation Nr: 0826183	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a compensable evaluation for an incisional 
hernia, right flank, post heminephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The veteran's incisional hernia, right flank, post 
heminephrectomy, is characterized by a surgical scar at the 
level of the kidney fossa with no elevation, minimal 
depression, and no pain to deep palpation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for incisional 
hernia, right flank, post heminephrectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In February 2004 and November 2005 VA sent the veteran 
letters informing her of the types of evidence needed to 
substantiate her claim and its duty to assist her in 
substantiating her claim under the VCAA.  The letters 
informed the veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  She was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2004 rating 
decision, June 2005 SOC, and November 2006 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.  The Board notes that the VCAA duty to 
notify has not been satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  We find, 
however, that the notice errors did not affect the essential 
fairness of the adjudication because the letters, rating 
decision, and SOC, and SSOC discussed above, together with 
the substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the VCAA letters did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of her opportunities to submit additional 
evidence and was informed that, at a minimum, she needed to 
submit evidence showing her service-connected disability had 
increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's incisional hernia, right flank, 
post heminephrectomy is currently evaluated as 
noncompensable, pursuant to the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7339.

DC 7339 provides ratings for postoperative ventral hernia.  
Healed postoperative wounds of ventral hernia, with no 
disability, belt not indicated, are rated noncompensably (0 
percent) disabling.  Small postoperative ventral hernia, not 
well supported by belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt, is rated 
20 percent disabling.  Large postoperative ventral hernia, 
not well supported by belt under ordinary conditions, is 
rated 40 percent disabling.  Massive persistent postoperative 
ventral hernia, with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable, is 
rated 100 percent disabling.  38 C.F.R. § 4.114.


VA treatment notes show that in August 2003 the veteran 
complained of chronic right flank pain and abdominal cramping 
with nausea.  The VA provider opined that the pain appeared 
to be due to repeated ventral hernia repairs and the veteran 
had tenderness on the right flank.  An August 2003 CT of the 
abdomen and pelvis showed a normally thickened portion of the 
stomach or the duodenum and a fibroid uterus with a calcified 
exophytic fibroid.  At December 2003 treatment the veteran 
requested an increase in the number of pain tablets she 
received a month because she was having more pain in her 
right flank.  The veteran was prescribed gabapentin 300 mg, 
to increase to three times a day over three weeks.  At 
January 2004 treatment she again complained of abdominal 
pain, and it was noted that she was taking her medication as 
900 mg at once instead of 300 mg three times a day.  In March 
2004 she reported that gabapentin helped decrease her 
abdominal pain.

The veteran wrote in March 2004 that the pain had increased 
in the last five to seven years.  She said she had worked 
until January 2004 as a senior companion, but had to stop 
working because the lifting that the job required caused her 
increased pain.

The veteran said when seen in March 2004 that she had 
undergone a heminephrectomy on the right side in 1967 and was 
asymptomatic until 1984 when she started having increased 
abdominal pain.  She had a surgical repair for an incisional 
hernia in 1985, and stated that she had to have further 
surgery six months later, during which a mesh was put on the 
hernia.  A year later the mesh was surgically removed after 
the veteran had abdominal pain and the mesh had been found to 
be out of place.  In 1989 the veteran had abdominal pain and 
was again found to have an incisional hernia.  She had 
surgery and mesh was put in her abdomen.  She said that she 
began to have pain again in 1992 and was treated with strong 
analgesics like Tylenol #3.

At her March 2004 VA examination the veteran complained of 
increased pain to her abdomen, particularly the right flank, 
and said that the pain was associated with activity.  On 
examination the veteran's abdomen was flat and there was no 
rebound.  However, the veteran had some tenderness to deep 
palpation on the right side of her abdomen.  It started about 
the epigastric area, got worse in the right upper quadrant, 
and worse yet on the right flank of her abdomen.  The 
examiner opined that the veteran did not have any hernias at 
that time.  The veteran had a surgical scar that measured 
about 8.5 inches on the right flank and went from the right 
kidney fossa to the anterior aspect of the abdomen.  It was a 
well healed scar with no apparent abnormalities.  X-rays of 
the abdomen showed no significant intra-abdominal 
abnormalities.  An ultrasound of the abdomen showed that the 
aorta was within normal limits except for some calcification 
within in it, a right heminephrectomy, and one small stone in 
the lower pole of the left kidney.  Otherwise, the study was 
normal.  A CT scan of the abdomen showed possible 
cholelithiasis and a small right kidney, otherwise normal.  

The examiner opined that, due to the fact that there was no 
more evidence of recurrent abdominal hernia and no evidence 
of intestinal obstruction due to adhesive bands, it was 
unlikely that previous surgeries on the veteran's abdomen 
were the cause of her abdominal pain.  He felt that there was 
evidence of a significant abdominal aorta calcification, so 
the veteran needed to be evaluated for possible visceral 
arterial insufficiency because this could cause abdominal 
pain.

At November 2004 VA treatment the veteran complained of 
chronic, dull, diffuse abdominal pain.  The examiner opined 
that the abdominal pain was likely secondary to the ventral 
surgeries and irritable bowel syndrome.  The veteran was to 
continue on darvocet and gabapentin.  In February 2005 the 
veteran wrote that she was unable to drive a car due to 
darvocet and that other side effects were dizziness, 
sedation, weakness, and nausea. 

Letters from two of the veteran's former co-workers submitted 
in May 2006 state that her capacity to perform physical 
activities at work declined because of her pain.  One of the 
letters also stated that the veteran's medications would make 
her drowsy, forcing her to have to pace herself to perform 
the duties of her position.  The veteran was also unable to 
participate in many social activities due to discomfort and 
nausea from the medications.




The veteran had another VA examination in October 2006 at 
which the examiner reviewed the veteran's claims file.  The 
veteran said that after her 1989 surgery she started noticing 
pain to the surgical scar and below the scar with radiation 
to the right abdomen.  She said that the pain got 
progressively worse over the years and that it was associated 
with tingling below the scarring and a burning sensation to 
the right leg.  The veteran's medication helped alleviate the 
pain, although the veteran needed help to take care of her 
home.  The veteran also stated that she had been told by her 
primary care physician that she had nerve damage to her 
muscles due to the hernia surgeries and that this was causing 
her pain.

The examiner observed that the veteran came into the 
examination walking with no signs of pain or limping with 
ambulation.  He noted an old surgical scar on the right flank 
at the level of the kidney fossa that was around 7.25 inches 
in length.  The scar was well healed with no abnormalities, 
no elevation, minimal depression, and no pain to deep 
palpation.  While the examiner stated in his conclusion that 
the "physical examination does not show that the veteran has 
no pain to deep palpation of the scar," the totality of his 
report shows that his examination demonstrated that the 
veteran did not have pain to deep palpation.  The pain was 
below the scars at the level of the abdomen and to the right 
iliac fossa.  The examiner opined that the veteran did not 
have a painful scar due to her service-connected incisional 
hernia, right flank, post heminephrectomy.  He felt that the 
veteran's pain was most likely due to a thoracic spine 
condition with radiculopathy of the right leg.  

The Board finds that the records supports a noncompensable 
evaluation, and no greater, for the veteran's incisional 
hernia, right flank, post heminephrectomy.  As discussed 
above, the March 2004 VA examiner examined the veteran and 
reviewed X-ray, ultrasound, and CT imaging to determine that 
there was evidence of a significant abdominal aorta 
calcification. He also noted that a visceral arterial 
insufficiency could cause abdominal pain.  The October 2006 
VA examiner felt that the abdominal pain was most likely due 
to a thoracic spine condition, and he found on examination 
that the veteran did not have pain upon deep palpation of the 
scar.




The VA treating providers whose opinions are discussed above 
attributed the veteran's abdominal pain to be at least in 
part due to her incisional hernia, right flank, post 
heminephrectomy.  However, the record does not indicate that 
they performed thorough examinations in order to reach these 
conclusions.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  It has been held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  We 
recognize that such an opinion cannot be rejected solely 
because it is based upon a history supplied by the veteran, 
but the critical question is whether it is credible in light 
of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence).  

There is no dispute that in the present case the veteran has 
a history of incisional hernias that required multiple 
surgeries.  While the Board cannot reach the conclusion that 
the veteran suffers no pain as a result of her incisional 
hernia, right flank, post heminephrectomy, the record as a 
whole shows that at the very least there are other sources 
contributing to her abdominal pain.

The record does not show that the veteran meets any of the 
requirements for a 20 percent evaluation, the next highest 
available under DC 7339.  38 C.F.R. § 4.114.  The veteran 
does not have a small hernia, ventral, postoperative, not 
well supported by a belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.



Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation for an incisional hernia, 
right flank, post heminephrectomy.  Therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to a compensable evaluation for an incisional 
hernia, right flank, post heminephrectomy, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


